—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Ramapo dated August 7, 1997, which, after a hearing, denied the petitioner’s application for a bulk area variance, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Miller, J.), dated December 16, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
In 1993 the petitioner purchased a 1.5 acre parcel of land with an existing home and a smaller stone accessory building. The petitioner planned to use the accessory building as a separate dwelling for occupancy by his son and future wife and, in the future, by his aunt and uncle. In order to do so, the petitioners needed a variance pursuant to Town Law No. 8-1992 relating to accessory residential uses, which requires a lot of 4 acres or more for a guest house. A public hearing was held, after which the Zoning Board of Appeals of the Town of Ramapo (hereinafter the Board) denied the relief requested. The petitioner then commenced the instant proceeding pursuant to CPLR article 78 to review the Board’s determination, arguing that the decision was not supported by substantial evidence. The Supreme Court confirmed the Board’s determination and dismissed the petition, finding that there was an adequate basis in the record to support the Board’s determination. The petitioners now appeal from that judgment.
We agree with the Supreme Court that the Board’s determination, which was based in part on the application of the balancing test contained in Town Law § 267-b (3) (b), was based upon substantial evidence in the record (see, Matter of Sasso v Osgood, 86 NY2d 374, 385). Santucci, J. P., Sullivan, Florio and McGinity, JJ., concur.